DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments regarding the amended claims which relate to “sending the sound effect only  to at least one speaker located in at a predetermined location within the sporting venue, wherein the predetermined location depends on a team of the at least one player and/or on the position of the sporting projectile within the sporting venue with respect to a goal position of the team” has been analyzed and rejected in light of new prior art. 

Masuhito (WO 2018/199115 A1) disclose of a live stadium for providing directional sound to various spectators and include the overall claim language “ for sound effect associated with position of player or ball and send sound effect to speaker in the sporting venue using a directional speaker“. 

Nonetheless, Masuhito never specify of “sending the sound effect only  to at least one speaker located in at a predetermined location”.

	But upon, further analysis, Hirst et al. (US 10, 496,538) disclose of a virtual environment in which “sound effect which include sending the sound effect only  to at least one speaker located in at a predetermined location with respect to a player and/or position of the sporting projectile”. 

	Thus, Masuhito could have modified the sporting event by adding such noted concept of adding sound effect which include sending the sound effect only  to at least one speaker located in at a predetermined location with respect to a player and/or position of the sporting projectile for dynamically provide the directional sound based on changing environment including that  of events of inside the stadium.
Although, the applicant argued that Hirst et al. (US 10, 496,538) which deals of audio in “a virtual environment”, is non-analogous art,  since the invention relates to “Sport Venue” it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hirst et al. (US 10, 496,538)  see (fig.4; col.17 line 1-15) with directional sound with sound effect only to predetermine area enable the user to perceived sound and experience the feeling of the event associated with activities in the venue. 



The non-amended claim(s) 3, 7 has been analyzed and remained rejected over prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-11, 13-19 is/are rejected under 35 U.S.C. 103 a (1) as being anticipated by Masuhito (WO 2018/199115 A1) and Hirst et al. (US 10, 496,538).

Claim 1, Masuhito disclose of a method of distributing sound in a sporting venue, comprising: determining an event based on a position of at least one player and/or sporting projectile within the sporting venue (fig.1 (11-13);fig.3 (60/70); par [3-4]/the various sensors to detect user or projectile); selecting a sound effect based on the determined event (fig.6 (20); par [20-25]) ; and sending the sound effect to at least one speaker located in at a predetermined location within the sporting venue, wherein the predetermined location depends on a team of the at least one player and/or on the position of the sporting projectile within the sporting venue with respect to a goal position of the team (fig.6 (21); par [7, 10, 14, 21, 26-27]/the particular sound effect to certain spectators as desired).  

However, none of the art lacked of such “sending the sound effect which include sending the sound effect only  to at least one speaker located in at a predetermined location with respect to a player and/or position of the sporting projectile’. 

Hirst et al. disclose of a dynamic sound effect associated with environment including “sending the sound effect which include sending the sound effect only  to at least one speaker located in at a predetermined location with respect to a player and/or position of the sporting projectile” (col.5 line 45-67 & 1-20; col.16 line 55-col.17 line 20). Thus,  one of the ordinary skills in the art at the time of the invention could have modified the prior art by adding such “sending the sound effect which include sending the sound effect only  to at least one speaker located in at a predetermined location with respect to a player and/or position of the sporting projectile” so as to dynamically provide the directional sound based on changing environment including that  of events of inside the stadium for user’s experience.

2. (Original) The method according to claim 1, wherein the sporting projectile is either a ball or a puck (fig.3 (60); fig.7 (S105-106]).

Claim 3, a method of distributing sound in a sporting venue, comprising: receiving an indication of an event within a match being played within the sporting event (fig.1; par [18, 20]); and sending the sound effect to at least one speaker located  at a predetermined location within the sporting venue, 2Application No. 17/204,608 Reply to Office Action of May 23, 2022 and Advisory Action of August 3, 2022 wherein the predetermined location depends on a team of the at least one player and/or on the position of the sporting projectile within the sporting venue with respect to a goal position of the team & selecting a sound effect based on the received event (par [21-22, 27]); and sending the sound effect to at least one speaker located in the sporting venue (fig.2 (208); par [24]).

But the art never specify as sending the sound effect to only at least one speaker located  at a predetermined location, but the prior art as in  2Application No. 17/204,608 Hirst et al. disclose of a dynamic sound effect associated with environment including “sending the sound effect to only at least one speaker located  at a predetermined location” (col.5 line 45-67 & 1-20; col.16 line 55-col.17 line 20). Thus,  one of the ordinary skills in the art at the time of the invention could have modified the prior art by adding such “sending the sound effect to only at least one speaker located  at a predetermined location” so as to dynamically provide the directional sound based on changing environment including that  of events of inside the stadium.Reply to Office Action of May 23, 2022 and Advisory Action of August 3, 2022

4. (Original) The method according to claim 1, wherein the sound effect is comprised of one or more sound clips mixed together based upon the event (fig.6 (104); par [24]/the various sound to be synthesized).

8. (Currently Amended) A device for distributing sound in a sporting venue, comprising: circuitry configured to: determine an event based on a position of at least one player and/or sporting projectile within the sporting venue (fig.6 (10); par [19-23]) ; select a sound effect based on the determined event (fig.6 (20); par [20-25]); and send the sound effect to at least one speaker located at a predetermined location within the sporting venue, wherein the predetermined location depends on a team of the at least one player and/or on the position of the sporting projectile within the sporting venue with respect to a goal position of the team (fig.6 (21); par [7, 10, 14, 21, 26-27]/the particular sound effect to certain spectators as desired).    

But the art never specify as sending the sound effect to only at least one speaker located  at a predetermined location, but the prior art as in  2Application No. 17/204,608 Hirst et al. disclose of a dynamic sound effect associated with environment including “sending the sound effect to only at least one speaker located  at a predetermined location” (col.5 line 45-67 & 1-20; col.16 line 55-col.17 line 20). Thus,  one of the ordinary skills in the art at the time of the invention could have modified the prior art by adding such “sending the sound effect to only at least one speaker located  at a predetermined location” so as to dynamically provide the directional sound based on changing environment including that  of events of inside the stadium for user’s experience.

9. (Original) The device according to claim 8, wherein the sporting projectile is either a ball or a puck (fig.3 (60); fig.7 (S105-106]).   

10. (Currently Amended) A device for distributing sound in a sporting venue, comprising: circuitry configured to: receive an indication of an event within a match being played within the sporting venue (fig.6 (10); par [19-23]); select a sound effect based on the received event (fig.6 (20); par [20-25]); and send the sound effect to at least one speaker located at a predetermined location within the sporting venue, wherein the predetermined location depends on a team of the at least one player and/or on the position of the sporting projectile within the sport venue with respect to a goal position of the team (fig.6 (21); par [7, 10, 14, 21, 26-27]/the particular sound effect to certain spectators as desired).      

But the art never specify as sending the sound effect to only at least one speaker located  at a predetermined location, but the prior art as in  2Application No. 17/204,608 Hirst et al. disclose of a dynamic sound effect associated with environment including “sending the sound effect to only at least one speaker located  at a predetermined location” (col.5 line 45-67 & 1-20; col.16 line 55-col.17 line 20). Thus,  one of the ordinary skills in the art at the time of the invention could have modified the prior art by adding such “sending the sound effect to only at least one speaker located  at a predetermined location” so as to dynamically provide the directional sound based on changing environment including that  of events of inside the stadium and user’s experience.

11. (Original) The device according to claim 8, wherein the sound effect is comprised of one or more sound clips mixed together based upon the event (fig.6 (104); par [24]/the various sound to be synthesized).
 

13. (Currently Amended) The device according to claim 8, wherein the circuitry is further configured to: send the sound clip to at least one speaker located at [[a]] the predetermined location within the sporting venue (fig.1 (3) & fig.6 (21); the sound effect with speakers based on spectators in the area).  

14. (Original) The device according to claim 10, wherein the indication is that the event that either a video review is being used or that a scoring event has occurred  (fig.9; fig.3 (60); par [41, last paragraph]).

The claim(s) 15 which disclose the similar substance as in claim(s) 1 has been analyzed and rejected accordingly. 

16. (New): The method according to claim 1, wherein the predetermined location depends on the team of the at least one player and/or on the position of the sporting projectile within the sporting venue with respect to a goal position of the team such that the sound effect is sent to at least one speaker located at the predetermined location within the sporting venue that corresponds to the team of the at least one player (Hirst-col.5 line 45-60).  

17. (New): The method according to claim 1, wherein the predetermined location depends on the team of the at least one player and/or on the position of the sporting projectile within the sporting venue with respect to a goal position of the team (Hirst-col.5 line 45-60).  

  
18. (New): The method according to claim 1, wherein the predetermined location depends on the team of the at least one player (Hirst-col.5 line 45-60).  
  
19. (New): The method according to claim 1, wherein the predetermined location depends on the position of the sporting projectile within the sporting venue with respect to a goal position of the team (the aspect regarding projectile not given much weight since the claims were presented in alternate form(s) regarding team or projectile).
 

Claim(s) 5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuhito (WO 2018/199115 A1) and Hirst et al. (US 10, 496,538) and Cohen et al. (US 2008/0130908 A1).

Claim 5, the method according to claim 1, but the prior art lacked of such aspect including further comprising: controlling the volume of the or each speaker based upon the event. 

	But Cohen et al. also implement such sound effect which include controlling the volume of the or each speaker based upon the event (par [22, 46]). Thus, one of the ordinary skills in the art could have control the parameter for the speaker being such a volume for providing the desired sound spatial effect accordingly. 

The claim(s) 12 which disclose the similar substance as in claim(s) 5 has been analyzed and rejected accordingly. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuhito (WO 2018/199115 A1) and Hirst et al. (US 10, 496,538) and Forouhar et al. (US 2015/0131845 A1).
Claim 7, the method according to claim 3, but Burke lacked of such specific relating to the indication as wherein the indication is that the event that either a video review is being used or that a scoring event has occurred.

But the art as in Forouhar et al. disclose of a sporting event including indication is that the event that either a video review is being used or that a scoring event has occurred (par (88, 113, 1191). Thus, one of the ordinary skills in the art could have varied the various aspect related to the sport event including denoting such video review so as to provide to user the specific of event of interest related to the match.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654